EXHIBIT 16 Child, Van Wagoner & Bradshaw, PLLC CERTIFIED PUBLIC ACCOUNTANTS 5296 South Commerce Dr., Suite 300, Salt Lake City, UT 84107 Ph. 801-281-4700, Fax 801-281-4701 November 11, 2010 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: The firm of Child, Van Wagoner & Bradshaw, PLLC was previously principal accountant for Andain, Inc. (“Company”) and reported on the financial statements of the Company as of and for the year ended December 31, 2005, the period of inception (July 23, 2004) through December 31, 2004, and the period of inception (July 23, 2004) through December 31, 2005.We have read Item 4.01(a) of Andain, Inc.’s Report on Form 8-K, dated November 5, 2010, and agree with the statements made therein. We consent to the filing of this letter as Exhibit 16.1 to the Form 8-K. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
